Title: To John Adams from Benjamin Lincoln, 22 December 1792
From: Lincoln, Benjamin
To: Adams, John



Boston Decr. 22d 1792

The exertions of disappointment & of antifederalism have had little effect I congratulate you My dear sir most sincerely on the happy event—
When you left us no arrangment was made for the return of the few dollars you received of me—As I do not know what would be most convenient for you whether to forward the money or for me to draw on you I take the liberty to say now that when ever it shall be quite convenient for you, you may place the money in the hands of Mesrs: Leroy & Bayard Merchants Philadelphia or if any time hence you could more conveniently lodge it here it will be equally well for me.
With the most perfect esteem / I have the honour of being / your friend & servant
B Lincoln